According to the Teachers' Tenure Law, Act 58 of 1936, a school board can legally *Page 356 
remove from office a permanent teacher only when it finds her guilty, after a hearing upon written and signed charges, of wilful neglect of duty, or of incompetency, or of dishonesty. Further, the statute declares that "it is not the intent of this Act to impair the right of appeal to the court of appropriate jurisdiction."
The evidence adduced in this controversy, in my opinion, does not support any of the three above required charges. The most that it shows is the existence of dissension between relatrix on the one hand and some of the teachers and parents on the other.
The holding of the majority opinion (on rehearing) is predicated almost entirely on a finding that the principal, Miss Rathe, committed errors in some records which she was required to compile and to keep. If this commission were unintentional, certainly it would not constitute dishonesty or wilful neglect of duty. Nor can it be correctly concluded from that alone that she is incompetent. All persons err; no one is infallible. If, on the other hand, her errors were intentional and deliberate, then she committed acts of dishonesty and should have been relieved completely of her employment with the school board instead of transferred to another school in a parish, as was done. The majority opinion, with which I cannot agree, seems to show by implication that she intentionally and deliberately erred, for it recites: "It was important that this data be accurate because she also knew that $30 of her salary per month was predicated on the correctness of that figure." *Page 357 
Cited and relied on in the majority opinion are the cases of State ex rel. Thoman v. State Board of Certified Public Accountants, 172 La. 261, 134 So. 85; State ex rel. Kohler's Snowite Laundry  Cleaners, Inc., v. State Board of Commerce 
Industry, 205 La. 622, 17 So.2d 899; State ex rel. Bourgeois v. Board of Supervisors of Louisiana State University 
Agricultural  Mechanical College et al., 205 La. 177,17 So.2d 25; and Cook et al v. Caddo Parish School Board et al. (the last case decided by this court but not reported). Not one of these involves the Teachers' Tenure Law. True, all are authority for the well recognized rule of law that a court will not substitute its judgment for that of a public board in the exercise of executive and administrative discretion, unless the board has acted arbitrarily, discriminately, and capriciously. But that doctrine is inappropriate to a controversy concerning the removal of a permanent teacher of our public schools, in view of the provision of Act 58 of 1936 which specifically recognizes the right of appeal, as was held in Kennington et al. v. Red River Parish School Board, La.App., 200 So. 514, writ of certiorari denied by this court.
For these reasons, therefore, I respectfully dissent.